Case 2:20-cv-00068-GAM Document 12 Filed 02/11/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

VICTOR WALTHOUR
CIVIL ACTION
Plaintiff,
2:20-cv-00068-CFK
Vv.

CITY OF PHILADELPHIA, et al.

Defendants.

 

PNC BANK, NATIONAL ASSOCIATION’S MOTION TO DISMISS PLAINTIFF’S
COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(1) AND (6)

Defendant PNC Bank, National Association (““PNC”), by and through its undersigned
counsel, moves to dismiss Plaintiff Victor Walthour’s Complaint pursuant to Federal Rules of
Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and, alternatively, pursuant to
Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be
granted, and in support thereof states as follows:

1. On January 3, 2020, Plaintiff Victor Walthour filed a pro se Complaint against the
City of Philadelphia, the Honorable John W. Herron, Paul Feldman, Linda Hobkirk and PNC,
alleging Defendants’ “illegal selling of property located at 809 Shavertown Road, Garnet Valley
PA 19060.” Plaintiff alleges that the Defendants conspired “to forge documents to sale property
Mr. Walthour won in settlement.” A copy of the Complaint is attached as Exhibit “A.”

2. The Complaint does not contain a prayer for relief. Plaintiff avers it is “to be named
later.”

3, It is unclear what claim Plaintiff attempts to allege against PNC. The Complaint

contains no facts or allegations against PNC other than the general averment that the Defendants
Case 2:20-cv-00068-GAM Document 12 Filed 02/11/20 Page 2 of 3

conspired.

4. Jurisdiction is purported to be based on a federal question, but the Complaint does
not identify the Constitutional, statutory or treaty right at issue.

a. Over the years Plaintiff filed numerous Federal court actions against PNC and the
other defendants with regard to a case pertaining to his incapacitated wife, In re Estate of Rosalyn
Patterson Walthour, No. 520 AI of 2004, over which Judge Herron presided. Those cases
included, among others, Victor Walthour v. Paul Feldman, et al., No. 2:15-cv-06643 (CDJ), Victor
Walthour v. Judge John W. Herron, et al., No. 2:16-cv-02162 (MAK), and Victor Walthour v. City
of Philadelphia, et al., No. 2:18-05045 (CFK), all of which have been dismissed.

6. The Complaint is facial deficient in that it fails to establish subject matter
jurisdiction. No basis for federal question jurisdiction exists and there is no complete diversity
between the parties.

7. The Complaint fails as a matter of law to state a cause of action against PNC upon
which relief may be granted.

8. The Complaint does not contain any requisite allegations to support a claim for
recovery against PNC under any legal theory. Accordingly, any request on the part of Plaintiff for
leave to further amend his pleading would be futile.

9. The Honorable John W. Herron and Paul Feldman each have filed motions to
dismiss the Complaint (ECF 8 and ECF 9, respectively). PNC joins in those motions and for the

reasons also stated in those motions, the Complaint should be dismissed.
Case 2:20-cv-00068-GAM Document 12 Filed 02/11/20 Page 3 of 3

WHEREFORE, PNC respectfully requests that the Court dismiss the Plaintiff's

Complaint, with prejudice.

WEIR & PARTNERS LLP

By:_s/ Susan Verbonitz
Susan Verbonitz, Esquire
The Widener Building, Suite 500
1339 Chestnut Street
Philadelphia, PA 19107
(215) 665-8181
Fax: (215) 665-8464
sverbonitz@weirpartners.com

Attorneys for PNC Bank,
National Association

Date: February 11, 2020
